DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  
The subject matter claimed in the instant application is fully disclosed in the U.S. Pub. No. 20210133455 as follows:
Instant application:

1. A computer-implemented method for generating an image representation of one or more categorical input features, the computer-implemented method comprising: 

identifying a plurality of character patterns; 

generating, for each character pattern of the plurality of character pattern, a feature-based channel of a plurality of feature-based channels, wherein: (i) each feature-based channel comprises one or more feature-based channel region values, and (ii) each feature-based channel region value for a corresponding feature-based channel is associated with a corresponding categorical input feature, and (iii) each feature-based channel region value for a corresponding feature-based channel is determined based at least in part on whether the corresponding categorical input feature for the feature-based channel region value comprises the corresponding character pattern associated with the corresponding feature-based channel; and 

generating the image representation based at least in part on each corresponding feature- based channel of the plurality of coordinate channels.


2. The computer-implemented method of claim 1, further comprising processing the image representation using an image-based machine learning model to generate an image-based prediction.

3. The computer-implemented method of claim 2, wherein: the one or more categorical input features comprise one or more patient features associated with a patient, and the image-based prediction is a health prediction for the patient.

4. The computer-implemented method of claim 1, wherein the computer-implemented method is performed in response to selecting a first image generation technique of a plurality of image generation techniques.

5. The computer-implemented method of claim 4, wherein: the plurality of image generation techniques comprise a second image 



6. The computer-implemented method of claim 4, wherein: the plurality of image generation techniques comprise a third image generation technique, and the third image generation technique comprises: determining, for each categorical input feature of the one or more categorical input features, a corresponding coordinate grouping of a plurality of coordinate groupings; and generating, for each coordinate grouping of the plurality of coordinate groupings, a coordinate channel; and determining the image representation based on each coordinate channel.

7. The computer-implemented method of claim 1, wherein the image representation is generated by merging each feature-based channel with one or more coordinate channels.

8. An apparatus for generating an image representation of on one or more categorical input features, the apparatus comprising at least one processor and at least one memory including a computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to: identify a plurality of character patterns; generate, for each character pattern of the plurality of character pattern, a feature-based channel of a plurality of feature-based channels, wherein: (i) each feature-based channel comprises one or more feature-based channel region values, and (ii) each feature-based channel region value for a corresponding feature-based channel is associated with a corresponding categorical input feature, and (iii) each feature-based channel region value for a corresponding feature-based channel is determined based at least in part on whether the corresponding categorical input feature for the feature-based channel region value comprises the corresponding character pattern associated with the corresponding feature-based channel; and generate the image representation based at least in part on each corresponding feature- based channel of the plurality of coordinate channels.

9. The apparatus of claim 8, further comprising processing the image representation using an image-based machine learning model to generate an image-based prediction.

10. The apparatus of claim 8, wherein the computer-implemented method is performed in response to selecting a first image generation technique of a plurality of image generation techniques.

11. The apparatus of claim 10, wherein: the plurality of image generation techniques comprises a second image generation technique, and the second image generation technique comprises: determining an image region value corresponding to each categorical input feature of the one or more categorical input features, wherein at least one image region value of the one or more image region values is configured to depict a visual representation of textual data associated with the corresponding categorical input feature that is associated with the at least one image region value; and generating the image representation based on each image region value 

12. The apparatus of claim 10, wherein: the plurality of image generation techniques comprises a third image generation technique, and the third image generation technique comprises: determining, for each categorical input feature of the one or more categorical input features, a corresponding coordinate grouping of a plurality of coordinate groupings; and generating, for each coordinate grouping of the plurality of coordinate groupings, a coordinate channel; and determining the image representation based on each coordinate channel.

13. The apparatus of claim 8, wherein the image representation is generated by merging each feature-based channel with one or more coordinate channels.

14. A non-transitory computer storage medium comprising instructions for generating an image-based representation of on one or more categorical input features, the instructions being configured to cause one or more processors to at least perform operations configured to: identify a plurality of character patterns; generate, for each character pattern of the plurality of character pattern, a feature-based channel of a plurality of feature-based channels, wherein: (i) each feature-based channel comprises one or more feature-based channel region values, and (ii) each feature-based channel region value for a corresponding feature-based channel is associated with a corresponding categorical input feature, and (iii) each feature-based channel region value for a corresponding feature-based channel is determined based at least in part on whether the corresponding categorical input feature for the feature-based channel region value comprises the corresponding character pattern associated with the corresponding feature-based channel; and generate the image representation based at least in part on each corresponding feature- based channel of the plurality of coordinate channels.

15. The non-transitory computer storage medium of claim 14, further comprising processing the image representation using an image-based machine learning model to generate an image- based prediction.

16. The non-transitory computer storage medium of claim 15, wherein: the one or more categorical input features comprise one or more patient features associated with a patient, and the image-based prediction is a health prediction for the patient.

17. The non-transitory computer storage medium of claim 14, wherein the computer- implemented method is performed in response to selecting a first image generation technique of a plurality of image generation techniques.

18. The non-transitory computer storage medium of claim 17, wherein: the plurality of image generation techniques comprises a second image generation technique, and the second image generation technique comprises: determining an image region value corresponding to each categorical input feature of the one or more categorical input features, wherein at least one image region value of the one or more image region values is configured to depict a visual representation of textual data associated with the corresponding categorical input feature that is associated with the at least one image region value; and generating the image representation based on each image region value corresponding to a categorical input feature of the one or more categorical input features.

19. The non-transitory computer storage medium of claim 17, wherein: the plurality of image generation techniques comprises a 

20. The non-transitory computer storage medium of claim 14, wherein the image representation is generated by merging each feature-based channel with one or more coordinate channels.
Pub. No. 20210133455.

8. The computer-implemented method of claim 6, wherein: the plurality of image generation techniques comprise a third image generation technique, and the third image generation technique comprises: 

identifying a plurality of character patterns; 

generating, for each character pattern of the plurality of character pattern, a feature-based channel of a plurality of feature-based channels, wherein: (i) each feature-based channel comprises one or more feature-based channel region values, and (ii) each feature-based channel region value for a corresponding feature-based channel is associated with a corresponding categorical input feature, and (iii) each feature-based channel region value for a corresponding feature-based channel is determined based at least in part on whether the corresponding categorical input feature for the feature-based channel region value comprises the corresponding character pattern associated with the corresponding feature-based channel; and 

generating the image representation based at least in part on each corresponding feature-based channel of the plurality of coordinate channels.

4. The computer-implemented method of claim 1, further comprising processing the image representation using an image-based machine learning model to generate an image-based prediction.

5. The computer-implemented method of claim 4, wherein: the one or more categorical input features comprise one or more patient features associated with a patient, and the image-based prediction is a health prediction for the patient.

6. The computer-implemented method of claim 1, wherein the computer-implemented method is performed in response to selecting a first image generation technique of a plurality of image generation techniques.

9. An apparatus for generating an image representation of on one or more categorical input features, the apparatus comprising at least 

7. The computer-implemented method of claim 6, wherein: the plurality of image generation techniques comprise a second image generation technique, and the second image generation technique comprises: determining, for each categorical input feature, a corresponding coordinate grouping of a plurality of coordinate groupings; and generating, for each coordinate grouping of the plurality of coordinate groupings, a coordinate channel; and determining the image representation based on each coordinate channel.

16. The apparatus of claim 9, wherein: the plurality of image generation techniques comprise a third image generation technique, and the third image generation technique comprises: 

identifying a plurality of character patterns; 

generating, for each character pattern of the plurality of character pattern, a feature-based channel of a plurality of feature-based channels, wherein: (i) each feature-based channel comprises one or more feature-based channel region values, and (ii) each feature-based channel region value for a corresponding feature-based channel is associated with a corresponding categorical input feature, and (iii) each feature-based channel region value for a corresponding feature-based channel is determined based at least in part on whether the corresponding categorical input feature for the feature-based channel region value comprises the corresponding character pattern associated with the corresponding feature-based channel; and 

generating the image representation based at least in part on each corresponding feature-based channel of the plurality of coordinate channels.

Pub. No. 20210134438:

5. The computer-implemented method of claim 1, wherein generating the image representation further comprises: 

identifying a plurality of character patterns; 

generating, for each character pattern of the plurality of character pattern, a feature-based channel of a plurality of feature-based channels, wherein: (i) each feature-based channel comprises one or more feature-based channel region values, and (ii) each feature-based channel region value for a corresponding feature-based channel is associated with a corresponding categorical input feature, and (iii) each feature-based channel region value for a corresponding feature-based channel is determined based at least in part on whether the corresponding categorical input feature for the feature-based channel region value comprises the corresponding character pattern associated with the corresponding feature-based channel; and 



16. The apparatus of claim 12, wherein generating the image representation further comprises:

identifying a plurality of character patterns; 

generating, for each character pattern of the plurality of character pattern, a feature-based channel of a plurality of feature-based channels, wherein: (i) each feature-based channel comprises one or more feature-based channel region values, and (ii) each feature-based channel region value for a corresponding feature-based channel is associated with a corresponding categorical input feature, and (iii) each feature-based channel region value for a corresponding feature-based channel is determined based at least in part on whether the corresponding categorical input feature for the feature-based channel region value comprises the corresponding character pattern associated with the corresponding feature-based channel; and 

generating the image representation based at least in part on each corresponding feature-based channel of the plurality of coordinate channels.

Pub. No. 20210134439:

7. The computer-implemented method of claim 5, wherein: the plurality of image generation techniques comprise a third image generation technique, and the third image generation technique comprises: 

identifying a plurality of character patterns; 

generating, for each character pattern of the plurality of character pattern, a feature-based channel of a plurality of feature-based channels, wherein: (i) each feature-based channel comprises one or more feature-based channel region values, and (ii) each feature-based channel region value for a corresponding feature-based channel is associated with a corresponding categorical input feature, and (iii) each feature-based channel region value for a corresponding feature-based channel is determined based at least in part on whether the corresponding categorical input feature for the feature-based channel region value comprises the corresponding character pattern associated with the corresponding feature-based channel; and 

generating the image representation based at least in part on each corresponding feature-based channel of the plurality of coordinate channels.

15. The apparatus of claim 13, wherein: the plurality of image generation techniques comprise a third image generation technique, and the third image generation technique comprises: 

identifying a plurality of character patterns; 

generating, for each character pattern of the plurality of character pattern, a feature-based channel of a plurality of feature-based channels, wherein: (i) each feature-based channel comprises one or more feature-based channel region values, and (ii) each feature-based channel region value for a corresponding feature-based channel is associated with a corresponding categorical input feature, and (iii) each feature-based channel region value for a corresponding feature-based channel is determined based at least in part on 

generating the image representation based at least in part on each corresponding feature-based channel of the plurality of coordinate channels.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641